Citation Nr: 0110714	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to a separate compensable disability rating 
for left knee arthritis.

4. Entitlement to an increased rating for post-operative 
residuals of a left medial meniscus tear, currently rated 
as 10% disabling.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.  By decision of November 1996, the Board of Veterans 
Appeals (Board) denied service connection for PTSD.  This 
appeal arises from a March 1998 rating action which denied 
service connection for PTSD, a rating in excess of 10% for 
post-operative residuals of a left medial meniscus tear, and 
a T/R.  The March 1998 rating action did not specifically 
discuss the matter of the submission of new and material 
evidence to reopen the claim for service connection for PTSD.  
For the reasons explained in the Analysis section of this 
decision, below, issue #3 on the first page of this decision 
has been added to reflect another issue properly for 
appellate consideration.  In January 2001, the veteran gave 
testimony at a hearing before the undersigned Member of the 
Board in Washington, D.C.

At the January 2001 Board hearing, the veteran's 
representative raised the issue of service connection for an 
unspecified hip disorder.  This issue has not been 
adjudicated by the RO and is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.  Prior to acting 
on this claim, the RO is advised to contact the veteran's 
representative to clarify whether service connection is being 
claimed for a right or left hip disorder or disorders of both 
hips.

In view of the partial grant of the appeal with respect to 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD, 
below, the Board finds that the T/R issue is inextricably-
intertwined with the additional development prescribed with 
respect to the PTSD issue in the REMAND section of this 
decision, inasmuch as the ultimate grant of service 
connection for another disability by the RO would be a factor 
in the determination of entitlement to a T/R, and the T/R 
issue is thus also the subject of the REMAND section of this 
decision, below.


FINDINGS OF FACT

1. By decision of November 1996, the Board denied service 
connection for PTSD.

2. Additional evidence submitted since the November 1996 
Board decision includes allegations and hearing testimony 
describing additional unverified stressors, medical 
evidence of a current diagnosis of PTSD, and medical 
opinions interpreting the veteran's military combat as a 
stressor and linking such stressor to PTSD.

3. The veteran's post-operative residuals of a left medial 
meniscus tear include    X-ray evidence of left knee 
degenerative joint disease (DJD) and clinical findings of 
limitation of knee motion and painful motion on several VA 
evaluations from 1992 to 1999.

4. Other than DJD, limitation of knee motion, and painful 
motion, the veteran's post-operative residuals of a left 
medial meniscus tear are productive of no more than slight 
functional impairment.



CONCLUSIONS OF LAW

1. The evidence received since the Board denied service 
connection for PTSD in November 1996 is new and material, 
and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1105 (2000).  

2. Under the schedular criteria, the veteran's left knee DJD 
warrants a separate disability rating of no more than 10%.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.40, 4.45, 4.59, Diagnostic Codes 5003-5010, 
5260, 5261 (2000).

3. Under the schedular criteria, the veteran's post-operative 
residuals of a left medial meniscus tear are not more than 
10% disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic   
Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Evidence of Record at the Time of the November 1996 Board 
Decision

The evidence of record at the time of the November 1996 Board 
decision which, in pertinent part, denied service connection 
for PTSD included the veteran's Enlisted Qualification Record 
(DA Form 20) which indicates that he served with the U.S. 
Army in Vietnam from August 1967 to August 1968, where his 
principal duties were Light Vehicle Driver from August to 
September 1967, and Senior Yardman from September 1967 to 
August 1968, both with the 505th Transportation Detachment.  
His military occupational specialties were Light Vehicle 
Driver from December 1966, and Heavy Vehicle Driver from 
April 1968.  He participated in a campaign designated Vietnam 
Counteroffensive Phase III, and received the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.    

A review of the service medical records discloses that the 
veteran was psychiatrically normal on entrance examination of 
September 1966, examination of May 1967, and separation 
examination of August 1968.  

Of record is a February 1992 decision of the Social Security 
Administration (SSA) which found the veteran entitled to a 
period of disability commencing August 1989 and to disability 
insurance benefits.  The veteran was found to have not 
engaged in substantial gainful activity since August 1989 due 
to severe impairments including major depression and asthma.  
The medical evidence considered included a July 1991 
psychological evaluation report which indicated that the 
veteran had a somewhat traumatic and discouraging depression.  
Other medical evidence from a psychiatrist indicated that the 
veteran had not recovered from a very traumatic depression 
which began following the disintegration of his marriage.  No 
copies of the actual medical records underpinning the SSA 
disability determination were then of record in the veteran's 
claims folder.

Received in March 1992 was the veteran's claim for service 
connection for PTSD.  He claimed to have been in constant 
fear from having been exposed to the enemy on all his truck 
driving trips in service in Vietnam, and to have been 
ambushed over 30 times.

In a March 1992 medical report, R. Richards, M.D., stated 
that he was unable to determine whether the veteran had PTSD; 
he felt that the veteran had a personality deficit disorder.  

By letter of April 1992, the RO requested the veteran to 
furnish details regarding his claim for service connection 
for a nervous disorder he felt resulted from a life-
threatening event in military service.  

By letter of May 1992, the veteran claimed the onset of a 
nervous problem after his arrival in Vietnam, describing an 
event in September or October 1967 wherein his truck convoy 
was ambushed by the enemy and 17 men were killed or wounded.

June 1992 VA X-rays of the left knee revealed minimal 
spurring involving the superior patella tendinous insertion.  
After orthopedic examination, the diagnosis was status-
postoperative left knee injury without X-ray evidence of DJD 
and with limitation of motion (minimal spurring).

On VA psychological evaluation in June 1992 in consideration 
of the veteran's claim for service connection for PTSD, the 
veteran stated that he worked as a truck driver in Vietnam, 
during which time he occasionally came under sniper fire but 
was never ambushed.  He recalled that his most traumatic 
memory of Vietnam was the sight of a dead, mutilated enemy 
soldier strung-up on the rear of a U.S. truck being driven 
through the village of Qui Nhon.  After testing and 
evaluation, the examiner concluded that the results failed to 
confirm a diagnosis of PTSD.  The diagnostic impressions were 
recurrent major depression, and rule-out PTSD.

After VA psychiatric examination in June 1992, the diagnoses 
included "PTSD not found on this examination."

By decision of November 1996, the Board, in pertinent part, 
denied service connection for PTSD on the grounds that the 
claim was not well-grounded, inasmuch as the service medical 
records showed no evidence of any psychiatric disability, 
there was no medical evidence of any psychiatric disability 
prior to the late 1980's, and there was no post-service 
medical evidence reflecting a clear diagnosis of PTSD.


B.  Evidence Added to the Record Subsequent to the                                    
November 1996 Board Decision

Received in May 1997 were copies of the medical records 
underlying the February 1992 SSA decision granting the 
veteran a period of disability and disability insurance 
benefits.  These included records from the Wilson Clinic 
dated from April 1987 to November 1990 showing treatment of 
the veteran for various complaints including fatigue and 
depression.  

Records of B. Moore, M.D., from June 1987 to December 1990 
show treatment of the veteran for psychiatric complaints.  In 
June 1987, the impression was rule-out depression.  

A psychological disability determination evaluation by V. 
Ghate, M.D., in January 1991 discloses the veteran's 
complaints including arthritis in both knees.  He denied any 
stressful events.  After examination, the psychiatric 
impressions were mild dysthymia and possible somatization 
disorder.

In a March 1991 SSA psychiatric review, M. Congdon, M.D., 
concluded that the veteran's depression was productive of 
slight functional impairment.

Records from the Wilson Family Practice from April to August 
1991 show treatment and evaluation of the veteran for several 
complaints and disorders including anxiety.

In a July 1991 SSA psychiatric disability report, J. Lamm, 
Ed. D., stated that he had been treating the veteran for 
depression since August 1987. 

In an August 1991 SSA psychiatric review, L. O'Neil, Ph. D., 
concluded that the veteran's depression was productive of 
moderate functional impairment.  

On outpatient examination by E. Hoeper, M.D., in February 
1996, the veteran complained of nightmares of a person's 
throat being slit in front of him.  The diagnostic impression 
was PTSD.  The claims folder contains subsequent records of 
periodic psychiatric outpatient treatment of the veteran by 
Dr. Hoeper through May 1998.       

March 1996 VA outpatient treatment records noted assessments 
including depression/PTSD.  In April, the veteran's 
complaints included an 8-year history of chronic left knee 
pain which had been acutely worse over the past 2 - 3 months, 
for which he took medications without relief.  He described 
the pain as sharp and non-radiating; there was no weakness.  
Current examination showed a well-healed scar on the medial 
left knee.  There was posterior cruciate ligament laxity.  
There was no crepitance, effusion, or erythema.  The 
assessment was history of torn cartilage, now with acute 
pain; question of recurrent torn cartilage versus posterior 
ligament damage.  

After VA outpatient psychiatric examination in early May 
1996, the assessment was that the veteran appeared to meet 
the criteria for PTSD based on his description of his 
symptoms; also, a presumptive diagnosis of Major Depressive 
Episode in partial remission was felt to be not 
inappropriate.  

VA magnetic resonance imaging (MRI) of the left knee in early 
June 1996 revealed that the entire medial meniscus was 
truncated, consistent with a history of a medial 
meniscectomy.  A peripheral tear was seen in the posterior 
horn of the residual medial meniscus, which extended to the 
inferior articular surface.  No loose bodies were seen.  
There was a complete tear of the anterior cruciate ligament 
(ACL), and very slight anterior translation of the tibia with 
respect to the femur.  There was abnormal signal within the 
anterior portion of the medial collateral ligament (MCL) at 
the site of the prior incision; the MCL was otherwise intact, 
as were the lateral collateral ligaments and the retinacula.  
The patellofemoral cartilage was within normal limits.  There 
were no bone marrow abnormalities.  Plain X-rays of the left 
knee in early June revealed mild medial compartment 
narrowing.  There was "peaking" of the lateral median 
eminence which was often seen with ACL tears, which was 
documented on the MRI.  There was no fracture.  Subsequent X-
rays of mid-June revealed narrowing of the medial joint 
compartment consistent with degenerative changes.  Alignment 
was anatomical.

VA orthopedic outpatient records of July 1996 indicate the 
veteran's complaint of continuous left knee pain.  He had 
been furnished a Don Joy knee brace.  A positive Lachman's 
test and quadriceps atrophy were noted.  Physical therapy 
evaluation in August showed a positive Lachman's test and MCL 
laxity.  Gait was antalgic on the left.  The veteran was not 
wearing his knee brace; correct use of the brace was reviewed 
and he was advised to wear it regularly.  When seen again in 
October, he was wearing the knee brace.  He was able to 
perform his knee exercises well, but required motivation.  
The assessment was that he needed encouragement secondary to 
PTSD/depression.  On orthopedic evaluation in December, he 
complained of medial left knee pain.  He wore his monarch 
knee brace, which provided good relief of pain, as did 
prescribed medication.  Current examination of the left knee 
showed a well-healed medial collateral incision.  There was 
minimal crepitance.  The assessments were left knee medial 
joint DJD, and ACL deficient left knee.  The assessment 
following VA outpatient evaluation in February 1997 was PTSD.

In April 1997, Dr. Hoeper completed a PTSD disability work 
capacity evaluation of the veteran, who was diagnosed as 
having PTSD, Major Depression, and Social Phobia.  The doctor 
opined that the PTSD was service connected either by direct 
cause/incurred by military service, aggravated by military 
service, or secondary to military service, and military 
combat was identified as the stressor which caused the PTSD.  

In April 1997, the RO received the veteran's application to 
reopen his claim for service connection for PTSD.

On VA outpatient evaluation in October 1997, the veterans' 
complaints included left knee pain.  He was noted to be 
receiving treatment for PTSD at an outside clinic.

In his November 1997 application for a T/R, the veteran 
stated that he last worked on a full-time basis as a truck 
driver and became too disabled to work in August 1989 due to 
PTSD; his service-connected left knee disability was not 
claimed to have prevented him from securing or following any 
substantially gainful occupation.

On VA examination of November 1997, the veteran was noted to 
be receiving private medical treatment for depression and 
PTSD symptoms.  A musculoskeletal system review indicated 
left knee pain.

On VA psychological evaluation of November 1997, the veteran 
related troublesome memories of his Vietnam experiences.  One 
incident occurred about    2 months into his tour of Vietnam 
when he was part of an ambushed convoy on the mountainous An 
Khe Pass.  The veteran estimated that 17 of 50 drivers were 
killed in an attack that lasted several hours until Army 
helicopters armed with guns arrived.  He stated that, back at 
the base camp, he participated in washing and cleaning the 
cabs of the trucks in which the men had been killed, and he 
recalled that they contained blood and brain matter.  A 
second troublesome memory involved an event about a month or 
two later.  The veteran was despatched with a wrecker to 
retrieve a truck that had struck a mine, and he observed the 
body of the dead, burned driver pinned inside the truck.  The 
veteran stated that he still saw this image.  A third 
troublesome memory involved events about a month later when 
the veteran was riding in a convoy and he observed 
helicopters enter a village near Pleiku and bomb it with 
napalm.  Upon inspecting the damage to the village, he 
observed burned bodies and body parts.  A fourth troublesome 
memory involved an event that occurred before the TET 
Offensive, when Korean troops killed 3 enemy soldiers and 
tied their mutilated bodies to the back of a truck, to be 
paraded for enemy sympathizers to see as a warning.  The 
veteran stated that he was not wounded in Vietnam.  He 
reported that he saw a private psychiatrist, Dr. Hoeper, 
every 4 months.  For the past year, he had regularly attended 
the Vet Center in Greenville, North Carolina, where his 
counselor was Dr. McMillan.  After current testing, the 
evaluation results were felt to be consistent with a 
diagnosis of PTSD in an individual with significant 
concomitant psychopathology.  The examiner commented that, 
although assigned to a peripheral combat role in Vietnam, the 
veteran was nevertheless exposed to combat situations 
throughout his tour, and he had likely been significantly 
traumatized by these experiences.  Although he was initially 
diagnosed with a significant depressive disturbance shortly 
following the break-up of his marriage, the examiner felt 
that it was likely that he had been experiencing a chronic, 
ongoing depressive disturbance since his discharge from the 
military.  The diagnostic impressions were chronic PTSD, 
Dysthymic Disorder, and Dyssomnia.       

In December 1997, a VA psychiatric examination was conducted 
by the same physician who examined the veteran in June 1992.  
Appellate review of the examination report discloses specific 
notations on the written report that the veteran was 
currently examined in December 1997, and that the last rating 
examination date had been in August 1992.  The examiner noted 
that psychological test results were consistent with a 
diagnosis of PTSD.  After examination, the diagnosis was 
PTSD, with a global assessment of functioning (GAF) score of 
53.

On VA orthopedic examination of the veteran's left knee in 
December 1997, the examiner noted that the veteran's medical 
records and claims folder had been made available and were 
reviewed for this examination.  The veteran's complaints 
including right (sic) knee pain, and locking in the past 
which had been helped by surgery.  The knee was stable, and 
there were no flare-ups, dislocations, or inflammatory 
arthritis.  He used a left knee brace.  With respect to the 
effects of the veteran's left knee disorder on his usual 
occupation and daily activities, the examiner commented that 
the veteran was unemployed for other reasons, and that the 
knee disorder interfered somewhat with his daily activities.  
On range of motion testing of the left knee with a 
goniometer, there was full extension, and flexion was to 90 
degrees.  There was subjective pain with movement.  With 
respect to (a) the objective evidence, and (b) the extent the 
knee range of motion or joint function was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups, the examiner 
commented that there was no fatigue, weakness, lack of 
endurance, instability, tenderness, redness, or increased 
warmth.  Weight-bearing on the knee was good, and no gait and 
functional limitations or indications of abnormal weight-
bearing were described on standing and walking.  There was no 
ankylosis or leg-length shortening.  Left knee X-rays 
revealed some peaking of the tibial spines consistent with 
early degenerative disease or remote trauma, and the 
radiologist's impressions were no acute abnormalities, and 
findings suggesting early degenerative disease.  The 
diagnosis was post-operative left knee injury with residuals.  
The examiner commented that no statement could be made with 
respect to the DeLuca [v. Brown, 8 Vet. App. 202 (1995)] 
memorandum at this time because it would be pure speculation 
on his part.    

By rating action of March 1998, the RO denied a rating in 
excess of 10% for the veteran's left knee disability.  In May 
1998, the RO received the veteran's Notice of Disagreement 
therewith, wherein he also stated that he constantly wore a 
monarch osteoarthritis brace on his left knee.

On VA orthopedic examination of April 1999, the examiner 
stated that he had reviewed the veteran's claims folder, 
noting his military and medical history with respect to the 
left knee, that he had a claim pending for increased 
disability regarding that knee, and that he was not currently 
employed or able to carry-out work as a truck driver or other 
related activity for reasons other than a knee disability.  
The veteran complained of left knee discomfort to one degree 
or another ever since knee surgery in 1969, and stated that 
the knee was more painful than it was when previously 
examined.  He described right (sic) knee pain of an aching or 
sore quality, located more in the front half of the knee.  He 
felt there was some roughness at times through motion.  He 
had had locking in the past, but not since meniscus surgery 
in 1969, and the leg now moved more smoothly.  He felt his 
left knee was weaker than the right.  It did not swell, and 
there was no inflammation.  He felt that it did give way, but 
the examiner commented that he did not describe a shift to 
the right, left, anteriorly, or posteriorly.  He did not 
describe any further dislocation or overt shift.  He did not 
do enough work to experience fatigue in the knee or leg, he 
did not have any flare-ups, and the condition appeared to be 
stable.  The veteran stated that he frequently used a Don 
Joy-type knee brace, and that his left knee felt better when 
he used it.  He also took prescribed medication which 
alleviated his knee pain.

On current examination, the veteran walked slowly with a cane 
in his right hand, and limped some from his left knee in a 
brace.  The knee landmarks were well-preserved.  There was no 
swelling or tenderness to touch, and no grind.  There was a 
healed, asymptomatic 3-inch right medial arthrotomy scar.  
Pressing the patella against the knee joint caused no pain.  
Superficial palpation revealed no tenderness; he did complain 
of tenderness on more vigorous palpation medially over the 
former medial plica, parapatellar, and infrapatellar areas.  
There was no overt instability or weakness, and he had no 
abnormal shoe wear.  There was obviously no ankylosis or 
shortening.  On range of motion testing, there was full 
extension (or extension to    0 degrees), and he could lock 
the knee.  He went through flexion slowly, first stopping at 
90 degrees, and when encouraged to continue, he had flexion 
to         125 degrees.  He did not manifest pain at this 
time.  The knee was stable medially, laterally, anteriorly, 
and posteriorly on examination.  The examiner reviewed 
December 1997 VA left knee X-rays which showed no acute 
abnormalities, but there was some peaking of a tibial spine 
consistent with an early degenerative disease or some remote 
trauma, and the interpretation was early degenerative 
disease.  The diagnosis was traumatic, early degenerative 
changes of the left knee, post-operative residuals of a 
medial meniscectomy.  The examiner commented that the veteran 
did not have significant limited motion of the left knee, and 
that he was unable to confirm any significant instability.  
The veteran's report of pain was his main concern, and the 
examiner noted that the pain was historically well-relieved 
when he took prescribed medication.

In January 2001, the veteran testified at a hearing before 
the undersigned Member of the Board.  His representative 
observed that a review of VA medical records had recently 
disclosed that a VA psychiatric examination report of the 
veteran dated in August 1992 had resulted in a diagnosis of 
PTSD and a GAF score of 53, and he expressed concern that 
this evidence had not been initially considered by the RO in 
denying service connection for PTSD by rating action of 
August 1992, and subsequently on appeal by the Board in its 
November 1996 decision denying service connection for PTSD.  
With respect to his claim for service connection for PTSD, 
the veteran described one stressful event that occurred in 
approximately September 1967 when he arrived to assist a 
truck convoy that had been ambushed on the mountainous An Khe 
Pass in Vietnam.  He estimated that 17 drivers had been 
killed in the attack.  He stated that he participated in 
placing the bodies of the dead drivers into body bags and 
subsequently participated in salvaging what remained of the 
trucks.  The veteran testified that other stressful events 
were encountering enemy sniper fire approximately every 2 
weeks when his truck convoy picked up loads from docks in the 
Qui Nhon area.  He described another stressful event that 
occurred around the time of the TET Offensive in early 1968, 
when Korean soldiers tied the mutilated body of an enemy 
soldier to the back of a truck and paraded it around Qui 
Nhon.  With respect to his claim for an increased rating for 
his left knee disability, the veteran testified that 
psychiatric symptoms, and not his left knee disorder, had 
caused him to quit his job as a commercial truck driver in 
1989.  He stated that prescribed medication had alleviated 
some, but not all, of his left knee pain.  He testified that 
his knee had become very weak and severely limited his 
walking and getting around, and that, other than continuing 
prescription of medication for the knee, he had had no 
treatment for the knee subsequent to the April 1999 VA 
examination.

In written argument dated in February 2001, the veteran's 
representative again referred to his recent discovery of a VA 
psychiatric examination report of the veteran dated in August 
1992 and containing a clear diagnosis of PTSD and a GAF score 
of 53, which examination was conducted by the same physician 
who examined the veteran in June 1992, at which time PTSD was 
not found.  The representative expressed concern over the 
apparent reversal of diagnosis by the same examiner in the 
short period of time between June and August 1992, and the 
fact that only the June 1992 VA examination report (which was 
unfavorable to the veteran), and not the August 1992 
examination report (which was favorable to him) had 
apparently been considered by the RO in denying service 
connection for PTSD by rating action of August 1992, and 
subsequently on appeal by the Board in its November 1996 
decision denying service connection for PTSD.  He suggested 
that the Board initiate an investigation by the VA Inspector 
General into any impropriety which resulted in the failure to 
have considered the August 1992 VA examination report in the 
adjudication of the veteran's claim for service connection 
for PTSD.


II.  Analysis

A. New and Material Evidence to Reopen a Claim for                                     
Service Connection for PTSD

Under the applicable criteria, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, the claim is reopened.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1105.

If new and material evidence is found to have been submitted, 
the claim must be reopened and the case evaluated on the 
basis of all the evidence, both old and new.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the 2-step 
process set out in Manio, supra, for reopening a final 
decision based on new and material evidence became a 3-step 
process under Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
First, it had to be determined whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence had been presented, immediately upon reopening the 
claim the VA had to determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) was well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim was well-
grounded, the VA could then proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) had been fulfilled.

Enacted on 9 November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), amended 38 U.S.C.A. § 5107(a) to eliminate the legal 
requirement that a claim be well-grounded before it could be 
adjudicated on the merits.  This effectively eliminated the 
second step in Elkins, supra, requiring the VA to proceed to 
determine whether a newly-reopened claim was well-grounded.  
New 38 U.S.C.A. § 5103A(f), as added by the VCAA, provides 
that nothing in § 5103A (relating to the VA's duty to assist 
claimants) shall be construed to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 38 U.S.C.A. § 5108.  

By decision of November 1996, the Board, in pertinent part, 
denied service connection for PTSD on the grounds that the 
claim was not well-grounded, inasmuch as the service medical 
records showed no evidence of any psychiatric disability, 
there was no medical evidence of any psychiatric disability 
prior to the late 1980's, and there was no post-service 
medical evidence reflecting a clear diagnosis of PTSD.  

The evidence added to the record since the November 1996 
Board decision includes medical evidence reflecting a 
diagnosis of PTSD since 1996, as shown in Dr. Hoeper's 
records, VA outpatient treatment records, a November 1997 VA 
psychological evaluation, and a December 1997 VA psychiatric 
examination. Second, the veteran has described additional 
unverified stressors in the November 1997 VA psychological 
evaluation and in testimony at the January 2001 Board hearing 
on appeal.  Third, the record now contains medical opinions 
interpreting the veteran's military combat as a stressor and 
linking such stressor to PTSD (see Doctor Hoeper's April 1997 
report and the November 1997 VA psychological evaluation).  
Inasmuch as this additional evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the matter of entitlement to service 
connection for PTSD, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the Board finds that it is 
"new" and "material," and accordingly the veteran's claim 
for service connection for PTSD is reopened.  

With respect to the veteran's representative's concerns 
regarding a perceived failure to have considered the findings 
of an alleged VA psychiatric examination of the veteran dated 
in August 1992 in the adjudication of the claim for service 
connection for PTSD, appellate review discloses that the VA 
psychiatric examination report referred to by the 
representative and containing a diagnosis of PTSD and a GAF 
score of 53 in fact dates from December 1997, not August 
1992.  The Board observes that, while this December 1997 VA 
examination report by the same physician who examined the 
veteran in June 1992 contains a specific notation referencing 
a previous "rating examination date" as August 1992, the 
examination resulting in the diagnosis of PTSD and a GAF 
score of 53 clearly was based on clinical findings obtained 
on examination of the veteran in December 1997, and thus was 
not of record at the time of either the August 1992 rating 
action which denied service connection for PTSD or the 
November 1996 Board decision which affirmed the denial on 
appeal.  Moreover, that reference to the last "rating 
examination date" as August 1992 does not mean that an 
actual examination of the veteran was conducted in August 
1992.  Rather, it is a short-hand reference to the August 
1992 rating action which denied service connection for PTSD, 
based on evidence including the June 1992 VA psychiatric 
examination of the veteran.  Insofar as the short-hand 
reference to a previous "rating examination date" of August 
1992 in the December 1997 VA examination report may have 
justifiably confused the representative and suggested the 
existence of another VA examination report subsequent to June 
1992 which reversed the diagnosis in June 1992 and was not 
considered in the adjudication of the veteran's claim by the 
RO initially in August 1992 or by the Board on appeal in 
November 1996, the Board assures the representative that 
current appellate review confirms that this is not the case.  
No VA psychiatric examination of the veteran was conducted in 
August 1992.  Accordingly, the Board finds no impropriety in 
the adjudication of the veteran's claim for service 
connection for PTSD by the RO in August 1992 or by the Board 
in November 1996 on the basis of failure to consider the 
findings contained in such alleged August 1992 examination 
report, and referral of this case for an investigation of 
this matter by the VA Inspector General is not warranted.       


B.  A Separate Compensable Disability Rating for Left Knee 
Arthritis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness, and the Court in DeLuca 
has held that, when a veteran alleges he suffers pain due to 
a musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability, or incoordination.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.     (e) 
Incoordination.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.    

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable rating.  A 10% rating requires that flexion be 
limited to 45 degrees.  A 20% rating requires that flexion be 
limited to 30 degrees.  38 C.F.R. Part 4, Diagnostic Code 
(DC) 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable rating.  A 10% rating requires that extension 
be limited to 10 degrees.  A 20% rating requires that 
extension be limited to 15 degrees.  38 C.F.R. Part 4, DC 
5261.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint involved.  When the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate DCs, a 10% rating is 
applied for each major joint affected by limitation of 
motion.  These 10% ratings are combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, DC 5003. 

In VAOPGCPREC 23-97, the VA General Counsel (VAGC) held that 
a claimant who has arthritis and knee instability may be 
rated separately under DCs 5003 and 5257.  A separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a 0% rating under 
either DC 5260 or 5261, there is no additional disability for 
which a rating may be assigned.  [In this opinion, the VAGC 
did not consider 38 C.F.R. § 4.59 (painful motion).]

In VAOPGCPREC 9-98, the VAGC addressed the issue of multiple 
ratings for musculoskeletal disability and the applicability 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  After reiterating its 
holding in VAOPGCPREC 23-97, the VAGC held that the latter 3 
provisions of 38 C.F.R. Part 4 describe pain as a factor that 
must be considered when evaluating a disability of the 
musculoskeletal system and are applicable in rating 
arthritis.  They do not apply to DCs that do not involve 
limitation of motion.  If a musculoskeletal disability is 
rated under a specific DC that does not involve limitation of 
motion and another DC based on limitation of motion may be 
applicable, the latter DC must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Clearly, since DCs 5003, 
5010, 5260, and 5261 are based on limitation of motion, 
38 C.F.R. §§ 4.40, 4.45, and 4.59 apply. 

Read in conjunction, under VAOPGCPREC 23-97, for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or 5261 need not 
be compensable but must at least meet the criteria for a 0% 
rating.  And, in accordance with VAOPGCPREC 9-98, although 
the criteria for a 0% rating under either DC 5260 or 5261 is 
not met, by the addition of objectively-demonstrated pain on 
motion, a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.

In view of the medical evidence showing minimal spurring 
involving the superior left patella tendinous insertion on VA 
X-rays of June 1992; narrowing of the left medial joint 
compartment consistent with degenerative changes on VA X-rays 
of mid-June 1996; an assessment of left knee medial joint DJD 
on VA outpatient orthopedic evaluation in December 1996; 
limitation of left knee flexion to 90 degrees with pain on 
movement, left knee X-rays consistent with early degenerative 
changes, and a diagnosis of post-operative left knee injury 
with residuals on VA orthopedic examination of December 1997; 
and limitation of left knee flexion to 125 degrees without 
pain on movement, and a diagnosis of traumatic, early 
degenerative changes of the left knee, post-operative 
residuals of a medial meniscectomy on VA orthopedic 
examination of April 1999, the Board finds that a separate 
10% rating for left knee DJD is warranted, consistent with 
the abovementioned opinions of the VAGC and the applicable 
provisions of 38 C.F.R. Part 4 and DCs 5003-5010.  The appeal 
is granted to this extent. 

 C. A Rating in Excess of 10% for Post-Operative Residuals of                                            
a Left Medial Meniscus Tear

The veteran contends, in effect, that his left knee 
disability is more disabling than currently evaluated.  In 
written argument dated in January 2001, his representative 
asserted that his knee instability had never been properly 
evaluated. 

The applicable criteria for rating disabilities have been 
noted above.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
addition, slight impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 10% 
rating.  A 20% rating requires moderate impairment.  
38 C.F.R. Part 4, DC 5257.

In granting a separate 10% rating for left knee DJD with 
limitation of motion and painful motion, above, the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, DCs 5003, 5010, 5260, and 5261, and the Court's 
decision in DeLuca.  The Board now reaches the question of 
whether the post-operative residuals of a left medial 
meniscus tear, with manifestations other than DJD, limitation 
of motion, and painful motion, meet the requirements for a 
rating in excess of 10%.  

After reviewing the entire evidence of record, the Board 
finds that a rating in excess of 10% is not warranted, as the 
evidence does not show moderate knee impairment including 
recurrent subluxation or lateral instability which would 
entitle the veteran to a 20% rating under DC 5257.  In 
reaching this determination, the Board has considered the 
clinical findings showing a stable left knee with good 
weight-bearing, and no dislocations, instability, tenderness, 
leg-length shortening, or gait and functional limitations on 
standing and walking on VA orthopedic examination of December 
1997; and a stable left knee with no leg-length shortening or 
overt knee instability on VA orthopedic examination of April 
1999.  On the latter examination, the examiner commented that 
he was unable to confirm any significant instability.  

In light of the above evidence showing specific clinical 
findings of no left knee instability on special VA orthopedic 
examinations in December 1997 and again in April 1999, the 
Board finds without merit the veteran's representative's 
contention that his knee "instability" had never been 
properly evaluated. 

At the January 2001 Board hearing on appeal, the veteran 
testified that psychiatric symptoms, and not his left knee 
disorder, had caused him to quit his job as a commercial 
truck driver in 1989.  He also testified that he had had no 
treatment for his left knee subsequent to the April 1999 VA 
examination.

Having considered the abovementioned clinical findings and 
the examiners' assessments of the degree of functional loss 
attributable to the veteran's left knee disorder, and the 
veteran's 2001 hearing testimony, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of  10%, and the appeal is denied.

Lastly, with respect to the veteran's representative's 
request that this case be remanded to the RO for further 
development pursuant to the VCAA, the Board finds that, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA in adjudicating this claim, the VA's 
duties have been fulfilled.  First, the VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  In this case, the appellant was notified in the 
March 1998 rating action and the July 1999 Statement of the 
Case (SOC) of the evidence which served as the basis for the 
denial of a rating in excess of 10%, and the July 1999 SOC 
informed him of the criteria of several applicable DCs that 
his knee disability had to meet in order to be entitled to a 
percentage disability rating in excess of 10%.  Moreover, the 
appellant was informed by letters in 1997 and 1998 that he 
needed to inform the VA where he had received treatment for 
his knee so that records could be requested.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating action, SOC, and letters sent 
to the appellant notified him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  In 
this case, the appellant has not made reference to any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  In this regard, copies of medical 
records underlying the February 1992 SSA decision granting 
the veteran a period of disability and disability insurance 
benefits were obtained in May 1997, and all pertinent records 
of VA medical treatment were obtained and associated with the 
claims folder.  The veteran was afforded comprehensive VA 
orthopedic examinations in December 1997 and April 1999, 
which examinations included a thorough review of the evidence 
in the claims folder.  At the January 2001 Board hearing on 
appeal, the veteran testified that he had had no treatment 
for his left knee subsequent to the April 1999 VA 
examination.  Although certain records have not been 
obtained, specifically from Carolina Freight Carriers, it is 
because they are unavailable (in a statement of January 1998, 
the veteran stated that Carolina, his former employer, had 
gone out of business, and that he did not know where their 
records were, or if they still existed).   

Under the circumstances of this case, the Board finds that a 
remand to the RO for further development of the issue of 
entitlement to a rating in excess of 10% for  post-operative 
residuals of a left medial meniscus tear pursuant to the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App.  540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that the VA has satisfied its duties to notify and to 
assist the appellant in this case, and that further 
development and expenditure of the VA's resources are not 
warranted. 


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for PTSD, the claim is 
reopened, and the appeal is granted to this extent.  A 
separate 10% rating for left knee DJD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  A rating in excess of 10% for post-operative 
residuals of a left medial meniscus tear is denied.


REMAND

In light of the above grant of the appeal to the extent that 
the claim for service connection for PTSD is reopened based 
on the submission of new and material evidence, the RO must 
next adjudicate the claim on the basis of a de novo review of 
the entire evidence of record, both old and new, prior to 
further appellate consideration by the Board.  See Manio, 
Hodge, Elkins, Bernard v. Brown, 4 Vet. App. 384 (1993), and 
Curry v. Brown, 7 Vet. App. 59 (1994).

To establish service connection for PTSD, there must be 
medical evidence diagnosing the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  If a claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (2000); 
West v. Brown,  7 Vet. App. 70, 75 (1994); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The existence of a valid stressor is a factual 
question for VA adjudicators (Wood v. Derwinski, 1 Vet. 
App. 190 (1991)), and the question of whether a specific 
event reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide (Wilson v. 
Derwinski, 2 Vet. App. 614 (1992)).   

In adjudicating the claim for service connection for PTSD, 
the Board is required to evaluate supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  It must be determined 
whether the veteran was ever engaged in combat.  If it is 
determined that the veteran was so engaged, then, with 
respect to the alleged stressors, the Board must apply the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (2000) to determine if any claimed stressor was 
combat-related; see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993), and Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  
If a claimed stressor is not combat-related, the veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor, and it must be 
corroborated by credible supporting evidence.  Doran, supra, 
at 289; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  It is necessary for the adjudicator to discuss the 
lay statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons or bases 
for its determinations.  Doran, supra, at 290.

The veteran's Enlisted Qualification Record (DA Form 20) 
indicates that he had active service from September 1966 to 
August 1968.  He served with the U.S. Army in Vietnam from 
August 1967 to August 1968, where his principal duties were 
Light Vehicle Driver from August to September 1967, and 
Senior Yardman from September 1967 to August 1968, both with 
the 505th Transportation Detachment.  His military 
occupational specialties were Light Vehicle Driver from 
December 1966, and Heavy Vehicle Driver from April 1968.  He 
participated in a campaign designated Vietnam 
Counteroffensive Phase III (per authority of DA Msg 864267), 
and received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  However, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has not been contacted to attempt to verify 
whether participation in that campaign indicated that the 
veteran had engaged in combat in Vietnam.    

The Board finds that, on VA psychological evaluation of 
November 1997, the veteran related 4 troublesome memories of 
his Vietnam experiences that constitute potential stressors 
that have not been verified.  One incident was reported to 
have occurred about 2 months into his tour of Vietnam when he 
was part of an ambushed convoy on the mountainous An Khe 
Pass.  (At the January 2001 Board hearing on appeal, the 
veteran testified that this event occurred in approximately 
September 1967.)  The veteran estimated that 17 of 50 drivers 
were killed in an attack that lasted several hours until Army 
helicopters armed with guns arrived.  (At the January 2001 
Board hearing on appeal, he testified that he participated in 
placing the bodies of the dead drivers into body bags.)  He 
stated that, back at the base camp, he participated in 
washing and cleaning the cabs of the trucks in which the men 
had been killed, and he recalled that they contained blood 
and brain matter.  A second troublesome memory involved an 
event about a month or two later.  The veteran was dispatched 
with a wrecker to retrieve a truck that had struck a mine, 
and he observed the body of the dead, burned driver pinned 
inside the truck.  The veteran stated that he still saw this 
image.  A third troublesome memory involved events about a 
month later when the veteran was riding in a convoy and he 
observed helicopters enter a village near Pleiku and bomb it 
with napalm.  Upon inspecting the damage to the village, he 
observed burned bodies and body parts.  A fourth troublesome 
memory involved an event that occurred before the TET 
Offensive, when Korean troops killed 3 enemy soldiers and 
tied their mutilated bodies to the back of a truck, to be 
paraded for enemy sympathizers to see as a warning.  (On VA 
psychological evaluation of June 1992, the veteran recalled 
that the latter incident occurred in the village of Qui Nhon; 
at the January 2001 Board hearing on appeal, the veteran 
testified that this event occurred around the time of the TET 
Offensive in early 1968.)  The above claimed stressors have 
not been submitted to USASCRUR for verification. 

The Board reiterates that, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
RO adjudicators.  If the RO concludes that the record 
establishes the existence of such stressor(s), only then 
should the case be referred for a VA psychiatric examination 
for the purpose of determining the sufficiency of the 
stressor(s), and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In referring 
such case for a VA examination, the RO should specify to the 
examiner precisely which stressor(s) have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether a stressor(s)to which the veteran was 
exposed during service was of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the RO determines that the record does not establish the 
existence of alleged stressors, a VA psychiatric examination 
to determine whether PTSD due to service is present is 
pointless.  Likewise, if the VA examiner renders a diagnosis 
of PTSD that is not clearly based upon stressors in service 
whose existence the RO has accepted, the VA examination would 
be inadequate for rating purposes.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal by virtue of the enactment of the VCAA.  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. 6 November 2000) (per curiam Order), which had held that 
the VA cannot assist in the development of a claim that it 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law wrought by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this claim.  Under the circumstances, this case 
is REMANDED to the RO for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 3 and 4 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.

2. The RO should contact the veteran and 
request him to sign and submit an 
appropriate form authorizing the 
release to the VA of all medical 
records of psychiatric treatment by 
Dr. Hoeper.  Thereafter, the RO should 
contact Dr. Hoeper and request him to 
furnish copies of all records of 
psychiatric treatment of the veteran 
from May 1998 to the present time.  
All records received and all responses 
from Dr. Hoeper should be associated 
with the claims folder.

3. The RO should contact USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3097, furnish them a 
copy of the paragraphs on pages 25 and 
26 of this decision which contain 
details of the veteran's claimed 
inservice stressors, as well as 
specific information about his 
military service, the organizations in 
which he served in Vietnam, and his 
duties therein (as contained in his 
service separation record and DA Form 
20), and request them to verify for 
the record the abovementioned 
incidents the veteran has claimed to 
be Vietnam combat stressors.  In 
addition, USASCRUR should be requested 
to verify for the record whether the 
campaign in which the veteran 
participated during his service in 
Vietnam from August 1967 to August 
1968, designated in his service 
personnel records as Vietnam 
Counteroffensive Phase III, per 
authority of DA Msg 864267, indicated 
that he engaged in combat in Vietnam.  
All documents and responses from 
USASCRUR should be associated with the 
claims folder.

4. After responses have been received 
from USASCRUR, the RO should furnish 
the veteran and his representative a 
copy of those responses and afford 
them an opportunity to respond 
thereto, to include submission of 
additional evidence and argument.  All 
responses should be associated with 
the claims folder.

5. Thereafter, the RO should make a 
determination on the question of 
whether the veteran engaged in combat 
with the enemy in Vietnam.  If the RO 
determines that the veteran did engage 
in combat and that any claimed 
stressor is related to such combat, 
the veteran's lay testimony and 
evidence regarding any claimed 
stressor must be accepted as 
conclusive as to its occurrence, and 
adjudication of the claim for service 
connection for PTSD should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  

6.  If the RO determines that the veteran 
did not engage in combat with the 
enemy, or that the claimed stressors 
were not related thereto, the RO 
should then review the evidence and 
make a specific determination, based 
upon the complete record, as to 
whether the veteran did experience any 
alleged stressor, and whether the 
evidence is sufficient to establish 
the occurrence of such stressor(s).  
If - and only if - the RO determines 
that the record establishes the 
existence of a stressor, any such 
stressor should be specified for the 
record.

7. Following the completion of the 
foregoing, the veteran should be 
afforded a special VA psychiatric 
examination to determine whether any 
diagnosed PTSD is related to his 
military service.  After a review of 
all pertinent evidence and evaluation 
of the veteran, the VA psychiatric 
examiner should determine whether he 
currently suffers from PTSD as a 
result of his military experiences in 
Vietnam.  The claims folder, to 
include any additional evidence 
received in connection with the above 
development, and a copy of this Remand 
Order must be made available to and 
reviewed by the examiner prior to the 
examination, and he should state for 
the record that he has reviewed them.  
He should comment as to whether a 
current diagnosis of PTSD is linked to 
a specific corroborated stressor event 
the veteran experienced in Vietnam 
pursuant to the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM), DSM-III-R and DSM-IV, applying 
that version which is more favorable 
to the veteran.  In determining 
whether or not the veteran has PTSD 
due to an inservice stressor, only the 
verified history detailed in the 
reports provided by USASCRUR and/or 
the RO may be relied upon.  If PTSD is 
found, the clinical findings and other 
factors to support the diagnosis 
should be set forth, to specifically 
include the etiology of the PTSD and a 
recitation of the stressor(s) relied 
upon to support the diagnosis.

8. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
conducted and completed, including 
documentation of all requested medical 
comments, and all notification and 
development required by the VCAA.  If 
any development is incomplete, 
appropriate corrective action should 
be undertaken.  

9. Thereafter, the RO should readjudicate 
the claim for service connection for 
PTSD on the basis of a de novo review 
of all the evidence of record, both 
old and new.  The RO should also 
adjudicate the claim for a T/R based 
upon consideration of all service-
connected disabilities.  

If any decision remains adverse to the veteran, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



